Citation Nr: 0301570	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  01-08 249A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating for residuals, injury, 
neck, right shoulder, and clavicle strain, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from July 1975 to 
October 1978.  In August 2000, the Department of Veterans 
Affairs (VA) Regional Office (RO) increased the disability 
rating for the disability at issue from zero percent to 10 
percent, effective from June 14, 2000.  The veteran 
appealed the 10 percent rating.  

The RO denied service connection for carpal tunnel 
syndrome and for left ankle nerve damage in August 2001.  
The veteran has not appealed those determinations.


FINDING OF FACT

The veteran's service-connected residuals, injury, neck, 
right shoulder, and clavicle strain is manifested by no 
more than mild limitation of motion of the right shoulder.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 
percent for residuals, injury, neck, right shoulder, and 
clavicle strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5203 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 
et seq. (West Supp.)].  This law eliminates the concept of 
a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for 
Veterans Claims in Morton v. West, 12 Vet. App. 477 (1999) 
(holding that VA cannot assist in the development of a 
claim that is not well grounded), withdrawn sub nom. 
Morton v. Gober, 14 Vet.App. 174 (2000) (per curiam 
order).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, even though VA did not expressly consider the 
provisions of the VCAA, its development and adjudication 
of the claim was consistent with them and the amendments 
to 38 C.F.R. §§ 3.103, 3.159, and 3.326 (2002), and VA's 
duties have been fulfilled.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the 
veteran of which information and evidence is to be 
provided by the claimant, and which evidence, if any, it 
would attempt to obtain on the claimant's behalf.  38 
U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 
38 C.F.R. § 3.159.  The record shows that VA has met its 
duties.  The veteran was notified of evidence and 
information needed to substantiate and complete his claim 
and who had what duties in VA's June 2000 letter to him, 
in its August 2000 rating decision and notice letter, its 
April, June, and August 2001 notice letters, and in its 
October 2001 statement of the case, which contained 
recently enacted VCAA provisions and VA regulations as 
amended in light of the VCAA.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim 
and complied with VA's notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
his claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2002).  Service medical records are of 
record, as are May 1979, July 2000 and June 2001 VA 
examination reports, a February 2001 consultation note for 
electromyelogram consult, and VA outpatient treatment 
reports which were received in response to a May 2001 RO 
request therefor.  Reasonable attempts were made to obtain 
identified relevant evidence.  The veteran was advised of 
his right to a personal hearing before the RO and/or 
Board.

The communications from VA to the veteran informed him of 
the type of evidence which would be relevant and assisted 
him in providing it.  In this case, VA's actions are 
consistent with the VCAA, 38 C.F.R. §§ 3.103, 3.159, and 
3.326, and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties 
to notify and to assist the veteran in this case. 

While the RO did not have the benefit of the explicit 
provisions of the VCAA at the time of its August 2000 
rating decision, it considered them and the amendments to 
38 C.F.R. which were made pursuant to the VCAA, and it 
provided them to the veteran, in its October 2001 
statement of the case.  For the reasons stated above, the 
Board has found that VA's duties under the VCAA have been 
fulfilled.  As such, there has been no prejudice to the 
veteran that would warrant a remand, and the veteran's 
procedural rights have not been abridged.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).


Pertinent law and regulations

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  

The Shoulder and Arm
----------------------------------------------------------
--------------
                                                                                                
Rating
                                                                                            
Major   Minor
----------------------------------------------------------
--------------
5200  Scapulohumeral articulation, ankylosis of:
  Note: The scapula and humerus move as one piece.
  Unfavorable, abduction limited to 25 deg. from side...        
50      40
  Intermediate between favorable and unfavorable........         
40      30
  Favorable, abduction to 60 deg., can reach mouth and         
30      20
   head.................................................
5201  Arm, limitation of motion of:
  To 25 deg. from side..................................                            
40      30
  Midway between side and shoulder level................              
30      20
  At shoulder level.....................................                               
20      20
5202  Humerus, other impairment of:
  Loss of head of (flail shoulder)......................                        
80      70
  Nonunion of (false flail joint).......................                         
60      50
  Fibrous union of......................................                               
50      40
  Recurrent dislocation of at scapulohumeral joint.
    With frequent episodes and guarding of all arm                  
30      20
     movements..........................................
    With infrequent episodes, and guarding of movement        
20      20
     only at shoulder level.............................
  Malunion of:
    Marked deformity....................................                            
30      20
    Moderate deformity..................................                           
20      20

5203  Clavicle or scapula, impairment of:
  Dislocation of........................................                                 
20      20
  Nonunion of:
    With loose movement.................................                          
20      20
    Without loose movement..............................                        
10      10
  Malunion of...........................................                                  
10      10
  Or rate on impairment of function of contiguous joint.

An evaluation may be based on either actual limitation of 
motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The applicable 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14 (2000), do not forbid consideration of a 
higher rating based on functional limitation.  Id.

The provisions of 38 C.F.R. § 4.40 indicate that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  It is essential that the examination on 
which ratings are based adequately portray the anatomical 
damage, and the functional loss, with respect to all these 
elements.  The functional loss may be due to absence of 
part, or all, of the necessary bones, joints and muscles, 
or associated structures, or to deformity, adhesions, 
defective innervation, or other pathology, or it may be 
due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded 
as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity or the like.

The provisions of 38 C.F.R. § 4.45 indicate that as 
regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:(a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-
up, contracted scars, etc.). (b) More movement than normal 
(from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.) (c) 
Weakened movement (due to muscle injury, disease or injury 
of peripheral nerves, divided or lengthened tendons, 
etc.). (d) Excess fatigability. (e) Incoordination, 
impaired ability to execute skilled movements smoothly. 
(f) Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing are related considerations. 

The provisions of 38 C.F.R. § 4.59 indicate that it is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as at least minimally compensable.  

Analysis

The veteran's disability has a 10 percent rating under 
38 C.F.R. § 4.71a, Diagnostic Code 5203.  X-rays of the 
veteran's right clavicle and right shoulder were normal on 
VA examination in July 2000.  Accordingly, the Board 
concludes that there is no nonunion such as would permit a 
20 percent rating under Diagnostic Code 5203.  The Board 
notes that malunion, a basis for a 10 percent rating under 
Diagnostic Code 5203, is not present either.  

Diagnostic Code 5203 provides that clavicle or scapula 
impairment may be rated based on impairment of function of 
a contiguous joint.  

The scapulohumeral joint is contiguous.  Therefore, 
consideration of an increased rating under Diagnostic Code 
5200 is in order.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993) (en banc); Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992); Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  However, the evidence shows no basis for a 
disability rating in excess of 10 percent under Diagnostic 
Code 5200 under the circumstances present.  Range of 
motion testing of the right shoulder on VA examination in 
July 2000 revealed flexion to 165 degrees, extension to 55 
degrees, abduction to 165 degrees, adduction to 30 
degrees, and internal and external rotation to 90 degrees 
each.  Moreover, ankylosis was not found on VA examination 
in June 2001.  The functional equivalent of it permitting 
an increased rating under DeLuca v. Brown, 8 Vet. App. 202 
(1995) and the provisions of 38 C.F.R. §§ 4.40, 4.45, and 
4.59) is not present.  On VA examination in July 2000, the 
veteran complained of pain almost daily in the right 
proximal clavicle region.  However, clinically, there was 
no muscle spasm anywhere, and he registered pain 
complaints only at the terminal degrees of the motion 
ranges reported above.  His functional impairment was 
graded as mild with no additional impairment as far as 
loss of degrees or range of motion is concerned.  
Moreover, on VA examination in June 2001, his motor 
examination revealed 5/5 strength with good bulk and 
normal tone.  There was no drift, fasciculation, or 
atrophy.  His station and gait were normal.  

Also for consideration in light of the note in Diagnostic 
Code 5203 is an increased rating under Diagnostic Code 
5201.  A 20 percent rating is warranted under Diagnostic 
Code 5201 if motion is limited to the shoulder level.  The 
evidence does not show that the veteran's right arm motion 
is limited to the shoulder level, including due to DeLuca 
factors.  The July 2000 and June 2001 VA examination 
report findings and conclusions mentioned above show that 
motion is not limited to the shoulder flexion and 
abduction, including due to pain, but that instead, the 
veteran has right shoulder motion well beyond the shoulder 
level, to 165 degrees, even with pain, that pain is only 
at the terminal degrees of motion, and that his internal 
and external rotation is to 90 degrees and that extension 
and extension are substantial.  The provisions of 
38 C.F.R. § 4.71, Plate I, indicate that the normal 
shoulder elevation and abduction are each from zero to 180 
degrees, and that normal shoulder internal and external 
rotation are from zero to 90 degrees.  No more than mild 
functional impairment was felt to be present at the time 
of the July 2000 VA examination, and no more than mild 
functional impairment is shown.  Accordingly, even in 
light of 38 C.F.R. §§ 4.40, 4.45, 4.59 and DeLuca, a 20 
percent rating is not warranted.

Also for consideration are the provisions of Diagnostic 
Code 5202.  However, as indicated earlier, X-rays of the 
right shoulder and scapula were negative on VA examination 
in July 2000.  It can be concluded that malunion of the 
humerus, fibrous union of the humerus, nonunion of the 
humerus, and loss of head of the humerus were not present.  
Moreover, there is no current evidence of episodes of 
recurrent dislocation of the right shoulder at the 
scapulohumeral joint, with guarding.  The veteran has not 
claimed any, X-rays were negative on VA examination in 
July 2000, and no dislocations with guarding are shown in 
the recent records, including when the veteran's range of 
motion was tested on VA examination in July 2000.  
Moreover, X-rays on VA examination in May 1979, while 
remote, specifically revealed that there was no evidence 
of dislocation.  Accordingly, an increased rating under 
Diagnostic Code 5202 is not warranted.

The provisions of 38 C.F.R. § 4.59 warrant additional 
discussion.  They state that at least a compensable rating 
is warranted when there is painful motion with joint or 
periarticular pathology.  The veteran has pain only at the 
terminal degrees of motion according to the July 2000 VA 
examination report, his joints are not unstable or 
malaligned according to the July 2000 VA X-rays, and the 
July 2000 VA examination showed only slight tenderness in 
the middle third of the clavicle and slight plus 
tenderness proximal to the clavicle including in the 
region of the sternoclavicular joint.  There was no muscle 
spasm anywhere.  Here a compensable rating is assigned, 
and the overall functional impairment has been graded as 
mild.  In light of the evidence, the Board finds that more 
than a 10 percent rating in light of 38 C.F.R. § 4.59 
under any of the Diagnostic Codes which are for 
consideration is not warranted.

Next, the veteran had a full range of motion of the 
cervical spine with occasional mild right lateral 
discomfort and tightness in service in February 1977.  No 
cervical spine limitation of motion is currently claimed 
or shown.  Accordingly, a separate compensable rating 
under 38 C.F.R. § 4.71a, Diagnostic Codes 5290 or 5287 
(2002) (provide for 10 and 30 percent ratings, 
respectively, when there is slight limitation of motion of 
the cervical spine or ankylosis of the cervical spine) is 
not in order.

The only other Diagnostic Codes which are for 
consideration in light of the evidence and history are 
those pertaining to peripheral nerves, at 
38 C.F.R. § 4.124a (2002).  Service electromyography of 
the C5-C8 innervated muscles on the right in July 1978 to 
rule-out a lower plexus injury revealed no significant 
abnormalities, and nerve conduction velocities were 
normal.  A service neurologist who ordered the testing in 
July 1978 because the veteran's symptomatology suggested 
the possibility of a lower brachial plexus stretch injury 
reviewed the test results in July 1978 and indicated that 
they revealed no evidence of a neurological deficit.  

On VA peripheral nerves examination in June 2001, the 
veteran's history of right arm numbness in service was 
noted.  Additionally, the results of a February 2001 
electromyogram study which showed evidence of right carpal 
tunnel syndrome and right ulnar sensory neuropathy were 
considered.  The veteran reported diminution of feeling to 
light touch, pin, position, and vibration on the right 
upper extremity compared to the left.  Sensory examination 
was normal.  Reflexes were 1+ and symmetric in the upper 
extremities.  The peripheral nerves examiner stated that 
he reviewed the claims folder including the results of the 
veteran's EMG test and that he did not see any 
neurological aggravation or residuals of the veteran's 
right shoulder injury.  

In light of the above, a separate rating under any of the 
38 C.F.R. § 4.124a peripheral nerve diagnostic codes is 
not warranted.  In essence, the peripheral nerve examiner 
did not think that the veteran has neurological residuals 
of his in-service right shoulder injury.  The rating 
schedule indicates that symptoms may result from many 
causes, some service-connected, and others not.  
38 C.F.R. § 4.14 (2002).  The use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is 
prohibited.  Id.  While the veteran feels that his 
symptoms result from his service-connected injury, as 
reflected by his VA Form 9 statements, etc., the June 2001 
opinion of the VA peripheral nerve examiner is more 
probative than the veteran's as to the current nature of 
his service-connected disability, since the peripheral 
nerve examiner is a trained health care provider who 
rendered his opinion in light of relevant historical, 
clinical and laboratory data, whereas the veteran is a 
layperson, and since the July 2001 peripheral nerve 
examiner's opinion is in harmony with the one rendered by 
the neurologist in service in July 1978.

The RO did not consider the matter of an extraschedular 
rating for the disability at issue in its August 2000 
rating decision.  The provisions of 
38 C.F.R. § 3.321(b)(1) provide that to accord justice in 
an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the 
average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular 
schedular standards.  At the time of the VA examination in 
June 2001, the veteran was working in the sheet metal 
business.  He was continuing to work in that occupation 
when he completed his VA Form 9 in October 2001.  At that 
time, he stated that only sometimes was he unable to work 
due to the pain.  The evidence including his VA Form 9 
statement does not show marked interference with 
employment.  Moreover, he has not asserted that he has 
had, and the evidence does not reflect, frequent periods 
of hospitalization for the disability at issue.  Having 
reviewed the evidence of record with these principles in 
mind, the Board finds no basis for additional action on 
this matter.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert; Alemany.



ORDER

Entitlement to a disability rating in excess of 10 percent 
for residuals, injury, neck, right shoulder, and clavicle 
strain is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

